Title: Alexander Garrett and Valentine W. Southall to Thomas Jefferson, 20 September 1817
From: Garrett, Alexander,Southall, Valentine Wood
To: Jefferson, Thomas


                    
                        Sir,
                        Charlottesville,
Sep. 20th ‘17.
                    
                    Our respective lodges feeling, with the public, much solicitude for the erection and success of the Central College, have nominated us, with others, as committees in behalf of our respective institutions, to make the necessary arrangements for carrying into effect your very kind and polite reply to the wish expressed by some of their members, that we might be permitted, as is usual with our societies on like occasions, to plant the first stone of that edifice.
                    It would be, to us, a real and gratifying service: but, whilst our wishes lead us to accept,  upon reflection, prudence and our deep interest in the institution advise us to decline, the honor. The committees of conference finding so many difficulties presenting themselves, which it would require time to surmount, together with the early day on which, they understand, it is contemplated to lay the brick, and the indisposition on their part to retard its progress, are the reasons which influenced them in the above determination.
                    
                    
                        We pray you, sir, to accept our sincere thanks for your goodness, our hopes for the happy completion of the great work in which you are engaged, and the assurance of our best wishes for your health & happiness.
                        Alex: Garrett in behalf ofthe Committee of for the Charlottesville LodgeV W southall, in behalf ofthe committee for the Widow’s Son’s Lodge.
                    
                